998 So. 2d 1212 (2009)
Jermaine T. DAVIS, Appellant,
v.
Michelle SMITH f/k/a Michelle Harrington, Appellee.
No. 4D07-3491.
District Court of Appeal of Florida, Fourth District.
January 28, 2009.
Troy W. Klein of Troy W. Klein, P.A., West Palm Beach, for appellant.
Michelle Smith f/k/a Michelle Harrington, Litchfield Park, Arizona, pro se.
GOLDENBERG, RENEE, Associate Judge.
This is an appeal from a final judgment on petitions for modification. We affirm except as to the modification of the visitation schedule and payment of transportation costs.
One year prior to the filing of the parties' supplemental petitions for modification, the parties entered into their Supplemental Agreement Regarding Visitation which specifically addressed these issues, resolving earlier disputes. We find that a substantial change in circumstances warranting the modification of the parties' Supplemental Agreement regarding the visitation schedule and payment of transportation costs has not been shown by competent substantial evidence, nor did the court's order reflect such a finding. The parties agreed at trial only to a modification of the location for exchange of the child. Wade v. Hirschman, 903 So. 2d 928 (Fla.2005).
Affirmed in Part and Reversed in Part.
GROSS, C.J. and POLEN, J., concur.